DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
 “reservation input unit”…. “configured to input”
“result sending unit”… “configured to send”
“charging plan creating unit”… “configured to create”

Claim 13: 
‘fee presenting unit”…. “configured to notify”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see 35 U.S.C. 112(a) and (b) rejections below regarding the specification’s failure to describe the corresponding structures for performing the above functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
As outlined above, each of claims 1-13 has at least one limitation which has been interpreted under 35 U.S.C. 112(f) in the form of various “units” which are “configured to” perform certain tasks. Neither the claims themselves nor the specification provides sufficient structure for any of these limitations which invoke 35 U.S.C. 112(f). While paragraphs [002-31] of the specification mention various units, they do not define any structural components which comprise the units. Nor do they give a description of structural components which perform the tasks attributed to the various units. Because neither the specification nor the claims themselves disclose corresponding structure for the material or act that performs the claimed function of the various “units” recited above, claims 1-13 are rejected under 35 U.S.C. 112(a). See MPEP 2181(IV)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites, in the final limitation “in a case where the operation cost calculated according to the charging plan does not satisfy the predetermined condition.” However, the claim introduces a first charging plan as well as a newly created charging plan. It is not clear from the claims as to whether the operation cost here is calculated according to the first charging plan or the newly created charging plan. Furthermore, it is not clear as to how the operation cost calculated according to the charging plan does not 
Examiner’s Note: for the purposes of the present action, Examiner respectfully interprets the claim as if it were reciting a second operation cost calculated according to the new charging plan were recited here (i.e. when a user makes a reservation, a new charging plan is created, and if a newly calculated operation cost of the new charging plan exceeds the predetermined acceptance condition, the user’s reservation is unacceptable). Examiner respectfully suggests amending the claims to reflect such an interpretation. 
Claims 2-13 are rejected under 35 U.S.C. 112(b) because they depend from claim 1 and do not cure the above deficiencies. 
Claims 1-13 are rejected under 35 U.S.C. 112(b) because they recite the aforementioned limitations which invoke 35 U.S.C. 112(f) and do not disclose corresponding structure which performs the recited functions. As outlined above with respect to the 35 U.S.C. 112(a) rejection of these claims, neither the claims themselves nor the specification describes such a structure. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181(II). Thus, claims 1-13 are rejected under 35 U.S.C. 112(b) for railing to particularly point out and distinctly claim the subject matter which the inventor, joint inventor, or applicant regards as the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-13 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1 the claim is directed to one of the four statutory categories (a machine)The claimed invention of independent claim 1 is directed to a judicial exception to patentability, 
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claim 1, as a whole, recites the following limitations:
. . . send, to the user, a reservation result indicating whether or not the usage reservation is acceptable; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the sending of the user of a result as to whether a reservation for a given service can be made, a step performed by commercial entities selling reservation services)
. . . create a charging plan for the electric vehicle during a planned time zone, the planned time zone is being a duration in which a charging of the electric vehicle is performed at the one of the plurality of stations; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could create a charging plan for charging electric vehicles in a given period of time)
. . .  calculate an operation cost of the vehicle-sharing service at least based on a prediction of an available solar power supply from the one of the plurality of stations to the electric vehicle, wherein: (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could calculate an operation cost based on a predicted supply of energy; alternatively, the broadest reasonable interpretation of this element comprises mathematical concepts since it is so broad as to encompass any formula or mathematical operation for performing this calculation)
. . . creates the charging plan such that the operation cost calculated by the cost calculating unit has a minimum cost under a predetermined acceptance condition; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could create a charging plan for charging electric vehicles which has a minimum cost under a given condition; alternatively, the broadest reasonable interpretation of this element comprises mathematical concepts since it is so broad as to encompass any formula or mathematical operation for performing this calculation)
and when an input of the usage reservation is made by the user. . . newly creates the charging plan in response to the usage reservation newly input, and (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could create a new charging plan in response to a reservation) 
. . . sends, to the user, the reservation result indicating that the usage reservation is unacceptable in a case where the operation cost calculated according to the charging plan does not satisfy the predetermined acceptance condition.
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
An operating system  for a vehicle-sharing service, wherein: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
the vehicle-sharing service provides a temporary lending of an electric vehicle  in response to a request from a user; (claim 1; the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular environment or field of use (the field of electric vehicle sharing from charging stations))
the electric vehicle is provided from one of a plurality of stations  disposed within a specific service area; (claim 1; the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular environment or field of use (the field of electric vehicle sharing from charging stations))
and each of the plurality of stations has a charging facility  which is configured to supply solar power or system power to the electric vehicle for charging the electric vehicle in a time zone while the electric vehicle is not lent out, the operating system comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular environment or field of use (the field of electric vehicle sharing from charging stations))
a reservation input unit (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a result sending unit (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a charging plan creating unit (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a cost calculating unit (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the 
Turning to the final prong of the test (Step 2B), independent claim 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present 
Claims 2-13, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
wherein the operation cost includes a relocation cost required for work of previously moving the electric vehicle among the plurality of stations different from each other in response to the usage reservation.
 This limitation merely alters the information used to calculate the operation cost and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto. 
Claim 3:
wherein the operation cost includes a system charging cost required for charging the electric vehicle with system power supply.
 This limitation merely alters the information used to calculate the operation cost and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto. 
Claim 4:
wherein the predetermined acceptance condition is satisfied when an amount of an increase in the operation cost in response to the new usage reservation input into the reservation input unit is kept equal to or less than a predetermined threshold value.
 This limitation merely alters the predetermined condition used in the abstract ideas above and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto. 
Claim 5:
wherein the predetermined acceptance condition satisfied when a value of the operation cost in response to the new usage reservation input into the reservation input unit is kept equal to or less than a predetermined threshold value.
 This limitation merely alters the predetermined condition used in the abstract ideas above and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto. 
Claim 6:
wherein the charging plan creating unit creates the charging plan based on an amount of power stored in the electric vehicle at a current time point.
 This limitation merely alters the information used to create the charging plan and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto. 
Claim 7:
wherein the charging plan creating unit creates the charging plan such that an amount of power stored in the electric vehicle at an end time point of the vehicle-sharing service is equal to a predetermined target value of the amount of power stored in the electric vehicle.
This limitation merely alters goal used in creating the charging plan and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto.
 Claim 8:
wherein the charging plan creating unit creates the charging plan such that an amount of power stored in the electric vehicle remains within a predetermined range during an entire operation period of the vehicle-sharing service.
 This limitation merely alters goal used in creating the charging plan and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto.
Claim 9:
 wherein the predetermined range is set to be a range that varies depending on time zones.
 This limitation merely alters goal used in creating the charging plan and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto.
Claim 10:
when the usage reservation is newly input into the reservation input unit, the charging plan creating unit creates the charging plan under a constraint that a plurality of electric vehicles have been allocated in response to earlier usage reservations are maintained without change. 
 This limitation merely alters the information used to create the charging plan and therefore further recites the abstract ideas recited above for claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto.
Claim 11:
 the charging plan creating unit creates a vehicle allocation plan together with the charging plan;
and the vehicle allocation plan indicates that each of a plurality of electric vehicles including the electric vehicle is allocated to which usage reservation.
 This limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could create a vehicle allocation plan which indicates which vehicles are allocated to which reservations. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto.
Claim 12:
 the charging plan creating unit periodically creates a vehicle position plan together with the charging plan during an operation period of the vehicle-sharing service;
and the vehicle position plan indicates that each of a plurality of electric vehicles including the electric vehicle exists at which position.
This limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could periodically create a vehicle position plan along with the charging wherein the position plan indicates the positions of each electric vehicle. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more thereto. 
Claim 13:
 a fee presenting unit configured to notify, to the user, a usage fee to be paid for lending the electric vehicle in response to an input of the usage reservation to the reservation input unit,
wherein the usage reservation is made for a route having a lower relocation cost compared with other routes,
the fee presenting unit presents a more inexpensive usage fee for the usage reservation compared with other usage reservations.
 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-13, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Novelty/Non-obviousness
Regarding the novelty/non-obviousness of claim 1 (and its dependents) the prior art does not appear to teach, in the context of the system for sharing electric vehicles from charging stations recited, that, when a user makes a reservation, a new charging plan is created, and an operation cost is determined based on the charging plan and a predicted amount of solar power at the charging station, and, if the operation cost does not satisfy a predetermined condition, an indication is given to the user that the reservation is unacceptable. Such a combination of elements is not taught or suggested by the prior art.  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al., Shared solar-powered EV charging stations: Feasibility and benefits, Conference: 2016 Seventh International Green and Sustainable Computing Conference (IGSC), made of record in PTO-892 and attached hereto; hereinafter “Lee”
Lee generally teaches an electric vehicle charging station which can be used for a vehicle sharing service which comprises a solar power source and grid power source, but is silent as to the acceptability of a user’s reservation based on an operation cost calculated based on a charging plan determined according to the predicted amount of solar power at the station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628